Citation Nr: 1037589	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1961 to September 
1964 and from December 1964 to October 1981.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
bilateral hip pain.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Competent evidence of a bilateral hip disorder in service, 
manifestations of a bilateral hip arthritis within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service diagnosis of osteoarthritis of the 
bilateral hips and service, is not of record.


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in service or 
aggravated by service, nor may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009-2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2005 letter.  In this letter, VA informed 
the Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  The August 2005 letter 
also informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal agency, 
such as records from private doctors and hospitals.  Finally, the 
RO told the Veteran that he could obtain private records himself 
and submit them to VA.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the March 
2006 letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal.  The claim was readjudicated in the 
August 2006 statement of the case,  thus curing any notice timing 
errors.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(issuance of a fully compliant section 5103(a) notice followed by 
readjudication of the claim, such as in a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA has obtained the Veteran's service treatment records, 
private treatment records dated from August 1998 to August 2005, 
and personal statements from two of the Veteran's friends.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim on appeal, the Board finds 
that VA was not under any obligation to provide an examination, 
as such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the disability; 
(2) contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; and 
(3) does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the Veteran's claimed 
bilateral hip disability may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(VA was not required to provide the Veteran with a medical 
examination absent a showing by the Veteran of a causal 
connection between the disability and service.).  In this case, 
the Veteran has not brought forth evidence suggestive of a causal 
connection between the claimed bilateral hip disorder and 
service.  The RO informed the Veteran that he would need medical 
evidence of a relationship between his claimed disability and 
service, and the Veteran has not provided such evidence nor 
indicated where such evidence may be found.

The Board has considered the case of Charles v. Principi, 16 Vet. 
App. 370 (2002) wherein the Court held that, under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had continuous symptoms 
of the disorder [i.e., ringing in the ears] since his discharge.  
Because there was competent evidence of a current disability and 
evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
as relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination.  However, 
unlike Charles, in this case, there is no competent evidence of 
the Veteran's current bilateral hip disorder being related to 
service.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran contends in a July 2005 informal claim that he 
suffered from constant pain in his left hip and intermittent pain 
in his right hip.  In a personal statement two months later, the 
Veteran stated that his hip pain was aggravated by walking one 
block and believes this pain began on active duty.  He also noted 
in a January 2006 notice of disagreement that he experienced 
right hip pain after prolonged walking in the line of duty and 
that his previous claim of entitlement to service connection for 
low back pain was right hip pain.  The Veteran asserts that 
service connection is warranted for his bilateral hip disorder.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also 
be granted for any disease after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reflects 
complaints of back pain on the right side and pain above the 
right hip in August 1968.  He was diagnosed with an acute lumbar 
strain and treated with assignment to limited duty.  An October 
1970 report of medical examination for reenlistment revealed no 
abnormalities of the Veteran's right or left hips.  On the 
accompanying October 1970 report of medical history, the Veteran 
reported, "I am in excellent health."  However, in August 1981, 
he complained of right hip pain, along with a notation of his 
chronic back pain.  Nonetheless, his October 1981 exit medical 
examination revealed no abnormalities of the right or left hips.

Next, review of the Veteran's post service private treatment 
records reflects complaints, treatment, and diagnosis for a 
bilateral hip disorder.  Beginning in August 1998, the Veteran 
was diagnosed with mild osteoarthritis of the left hip.  One year 
later in September 1999, degenerative joint changes were present 
in the right and left hips.  The Veteran also reported greater 
pain in his left hip, but the medical evaluation reported no 
significant change when compared to the August 1998 medical 
report.  Most recently, an August 2005 private x-ray report noted 
a slight progression of severe degenerative joint disease of the 
left hip when compared with the September 1999 treatment record.  
Furthermore, an August 2005 examination assessment included right 
hip pain with history of osteoarthritis of both hips in the past.

The Board notes that not one of the private treatment records 
mentioned above etiologically relates the Veteran's current 
bilateral hip disorder to service or to any event in service.  As 
previously noted, following separation from service, the first 
documented treatment for a left hip disorder is first shown in 
September 1999 and treatment for the Veteran's right and left 
left hips were noted in September 1999, which indicates multiple 
years after separation from service.  This gap of time in the 
record militates against a finding that the Veteran's bilateral 
hip disorder was caused during service.  See 38 C.F.R. § 
3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting that service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced; for example, he is 
competent to discuss his current symptomatology and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
regard, it is acknowledged that the Veteran does experience right 
and left hip pain which he believes began on active duty.  Thus, 
his statement can be construed as alleging a continuity of his 
bilateral hip disorder to military service.

However, despite such contentions, the absence of complaints or 
treatment for multiple years following military discharge is 
found to factor against the Veteran's claim.  Therefore, his 
statements as to continuity are not found to be credible and 
continuity of symptomatology has not been established, either 
through the competent evidence or through his personal 
statements. 

Moreover, there is no competent probative medical evidence 
suggesting a link between the Veteran's period of service and his 
bilateral hip disorder.  Since there is no continuity of 
symptomatology or a nexus between service and the current 
bilateral hip disability, service connection cannot be granted.  

The Board is aware of the Veteran's belief that he has a 
bilateral hip disorder and does not doubt his sincerity.  The 
Board also acknowledges the statements from two of the Veteran's 
friends regarding their personal observations of the Veteran's 
physical condition.  However, although the Veteran and his 
friends are competent to describe symptoms observable to a lay 
person, they are without the appropriate medical training and 
expertise to offer an opinion on a medical matter, including the 
diagnosis of a specific disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Furthermore, the 
question of causation, in this case, involves a complex medical 
issue that neither the Veteran nor his friends are competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

The Board has considered whether service connection can be 
granted on a presumptive basis, as osteoarthritis is a chronic 
disease for which presumptive service connection is available.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  However, as noted, osteoarthritis is not shown to be 
manifested and/or diagnosed during service or during the first 
post-service year.  In fact, review of the evidentiary record 
first reveals mention of osteoarthritis of the left hip in an 
August 1998 private treatment record, and the Veteran was 
diagnosed with osteoarthritis of the bilateral hips in August 
2005.  Therefore, service connection for a bilateral hip disorder 
on a presumptive basis is not warrant in this case.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for a bilateral hip disorder.  See Gilbert, 
1 Vet. App. at 55.

ORDER

Entitlement to service connection for a bilateral hip disorder is 
denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


